Citation Nr: 1034292	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-38 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1964 to September 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDING OF FACT

The objective medical evidence of record reflects that the 
Veteran's hypertension initially manifested many years after 
service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
August 2007, which advised the Veteran of the criteria for 
establishing service connection, and which was sent prior to the 
initial adjudication of the Veteran's claim.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The Veteran's service and private 
treatment records have been obtained, and the Veteran has not 
identified any relevant, available evidence that is not of 
record.  However, the Board finds that VA's duty to provide an 
examination with regard to the Veteran's hypertension service 
connection claim was not triggered because the evidence of record 
does not suggest that he developed hypertension in service or 
soon thereafter.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (holding that VA examinations are only warranted when 
medical evidence suggests a nexus but is too equivocal or lacking 
in specificity to support a decision on the merits).  
Additionally, the Veteran was offered an opportunity to testify 
at hearing before the Board, but he declined.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate the 
Veteran's claims  Therefore, no further assistance to the Veteran 
with the development of evidence is required.


Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

Additionally, presumptive service connection may be granted for 
certain chronic diseases, including hypertension, with evidence 
of manifestation thereof to a minimum compensable degree within 
one year after discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  

The Veteran is seeking service connection for his hypertension, 
which he estimates was initially diagnosed in the 1970's.  

The Veteran's service treatment records fail to reflect any 
treatment for or diagnosis of hypertension, nor do they reference 
any blood pressure readings that would be considered evidence of 
hypertension for VA purposes.  See 38 C.F.R. § 4.104 Diagnostic 
Code 7101, Note (1) (2009) (defining hypertension, as a diastolic 
blood pressure predominantly 90mm or more, and isolated systolic 
hypertension as systolic blood pressure predominantly 160mm or 
more with a diastolic blood pressure of less than 90mm).  The 
Board notes that the Veteran was treated for episodes of 
tachycardia, shortness of breath,  and epigastric distress on 
several occasions in 1966; however, a blood pressure reading 
taking during treatment for one such episode was not elevated for 
VA purposes (the Veteran's blood pressure was recorded as 
128/70), and there is no indication in the any of the related 
treatment records that these episodes were thought to be 
attributable to hypertension.  Rather, the assessments and 
related treatment provided by the various treating medical 
providers indicate that these episodes were thought to be related 
to the Veteran's anxiety.  Moreover, at separation from service, 
the Veteran denied ever having experienced high or low blood 
pressure, and the Veteran's separation physical examination 
report reflects that no abnormalities of the Veteran's vascular 
system were identified, and the blood pressure reading taken at 
this time was not hypertensive (128/82).

The in-service assessment reflecting that the Veteran's symptoms 
of tachycardia, shortness of breath, and epigastric pain were 
attributable to the Veteran's anxiety are consistent with a May 
1971 private treatment record reflecting that the Veteran was 
displaying obvious nervousness and reported that his nervousness 
since his separation from service had improved, although not 
completely resolving.  The Veteran's blood pressure was 130/70, 
with no indication the examiner suspected the presence of 
hypertension.

The Veteran's post-service private treatment records and 
corresponding blood pressure readings first reflect a blood 
pressure reading elevated for VA purposes in May 1974.  The 
Veteran's subsequent private treatment records, while noting 
numerous blood pressure readings, do not reflect a diagnosis of 
hypertension (nor any corresponding prescribed medication) until 
November 2006, at which time the Veteran's prior medical history 
was noted to include hypertension.  

While the Veteran has not submitted any statements reflecting his 
assertions regarding the onset of his hypertension or its 
relationship to service, during a December 2007 VA examination 
(conducted in conjunction with an issue not on appeal), the 
Veteran reported his estimation that he was diagnosed with 
hypertension in the 1970's.  In a subsequent VA examination 
conducted in January 2008 (also conducted in conjunction with a 
claim not at issue in this appeal), the Veteran was diagnosed 
with hypertensive retinopathy due to chronic hypertension.  

The Board finds that the evidence of record sufficiently 
establishes a current diagnosis of hypertension, as a recent VA 
examination found objective evidence of chronic hypertension; 
however, the Board finds that the evidence of record does not 
suggest that the Veteran's hypertension had its onset in service.   
The Veteran did not have any elevated blood pressure readings for 
VA purposes during service, and at his separation from service, 
he denied ever having experienced high or low blood pressure.  
Moreover, the blood pressure reading indicative of hypertension 
for VA purposes was recorded in 1974, approximately eight years 
after the Veteran's discharge from service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that service connection may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Furthermore, the Veteran has not submitted a 
medical opinion relating his hypertension to service.  

The Board specifically acknowledges the lay evidence of record 
when adjudicating this appeal, including the arguments of the 
Veteran's representative that he should be afforded a VA 
examination to determine whether his hypertension had its onset 
in service based on the Veteran's service treatment records 
reflecting that the Veteran experienced episodes of tachycardia 
in service, as well as to explore a theory that the Veteran's 
hypertension has been aggravated by his service-connected 
diabetes mellitus.  However, as referenced above, the Veteran's 
blood pressure readings recorded during service were not 
hypertensive, and the assessments made by the Veteran's service 
treatment providers indicate that the episodes were assessed as 
secondary to the Veteran's anxiety.  Moreover, as a lay person, 
the Veteran's representative is not competent to theorize a 
relationship between the Veteran's hypertension and his service-
connected diabetes mellitus, and there is no medical evidence of 
record to support such a theory.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons, such as 
the Veteran and his representative, are not medically qualified 
to prove a matter requiring medical expertise, such as an opinion 
as to diagnosis or medical causation). 

As the evidence of record does not reflect that the Veteran's 
hypertension had its onset in service or for several years 
thereafter, a basis for granting service connection for 
hypertension has not been presented, and the Veteran's appeal is 
therefore denied.




ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


